MARTIN, Justice.
We find that the Court of Appeals erred in affirming the judgments of the district court and therefore reverse the decision of the Court of Appeals.
I.
The defendant, Anita McKoy McLean, became a tenant of the plaintiff, Maxton Housing Authority (Authority) on 1 July 1980. At that time Mrs. McLean was unmarried and lived in the apartment with her two children. She was not required to pay rent to the Authority and received a check from it in the amount of six dollars per month to apply to her utility bills. On 10 October 1981 she married David McLean, who is the father of her children. The marriage was reported to the Authority, as required, and because of the income of David McLean, the rent on her apartment increased to $171 per month effective 1 December 1981. The rent for December was paid. The January 1982 rent in that amount was not paid to the Authority. Effective 1 February 1982 the rent on defendant’s apartment decreased to $73 per month because David McLean had been laid off from his job. However, the rent for February and March was not paid to the Authority.
Because of marital difficulties between the defendant and David McLean, they separated, and he moved out of the apartment on 24 March 1982. Although required by court order to pay $40 per week to the defendant for child support, McLean has never made any such payments. Defendant informed the Authority of this change in her domestic situation. Mrs. McLean, who had received Aid to Families with Dependent Children (AFDC) payments prior to her marriage, reapplied for AFDC benefits on 27 April 1982. She received a check for the May payment on 22 June 1982. She had borrowed some money from her parents to help pay her electric bill. However, she did not pay the water and sewer bill and those services were disconnected for nonpayment on 28 May 1982 and remained so until they were restored on 22 June 1982. This was for an unpaid bill of $14.
*279On 11 March 1982 the Authority instituted a summary ejectment action against defendant for failing to pay “according to rent policy.” After judgment was entered for the plaintiff before a magistrate, the case was appealed to the District Court of Robeson County. Meanwhile, another summary ejectment action was commenced against the defendant on 20 July 1982 based upon nonpayment of utilities which resulted in the water and sewer being disconnected; defendant’s inaction in this instance was alleged to be a violation of item 7 of the lease. This case also was appealed to the district court. The cases were consolidated for trial in the district court and were heard by a judge without a jury on 9 June 1983. Judgment was entered for the Authority in both cases, and the defendant appealed to the Court of Appeals on 16 June 1983. By its opinion filed 2 October 1984 the Court of Appeals affirmed the judgments of the district court. Judge Becton dissented.
II.
The defendant argues that summary ejectment should not have been entered against her because under the doctrine of necessaries her husband was responsible for the rental payments. As we base our decision upon another theory of law, we do not find it necessary to discuss the doctrine of necessaries nor to determine if it is applicable to the facts of this case.
We find that the public policy of the state and federal governments with respect to public housing for the poor is dispositive of this appeal. In regard to the problem of public housing for the poor, our legislature has declared:
It is hereby declared that unsanitary or unsafe dwelling accommodations exist in urban and rural areas throughout the State and that such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor condition of the buildings, improper planning, excessive land coverage, lack of proper light, air and space, unsanitary design and arrangement, lack of proper sanitary facilities, and the existence of conditions which endanger life or property by fire and other causes; that in such urban and rural areas many persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations . . . many persons of low income are forced to occupy overcrowded and *280congested dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the citizens of the State . . . these conditions cannot be remedied by the ordinary operation of private enterprise
N.C. Gen. Stat. § 157-2 (1982). The legislature authorized the creation of housing authorities as a means of protecting low-income citizens from unsafe or unsanitary conditions in urban or rural areas. Powell v. Housing Authority, 251 N.C. 812, 112 S.E. 2d 386 (1960).
The purposes of public housing for the poor are implicit in the construction of leases for such housing. We hold that in order to evict a tenant occupying public housing for persons with low incomes for failure to pay rent as called for in the lease, there must be a finding of fault on the part of the tenant in failing to make the rental payment. Upon a showing by the Authority that the rental payment has not been made as required by the lease, it is presumed that the failure to pay the rent is good cause for eviction. The burden thereupon shifts to the tenant to produce evidence to prove a lack of fault on his part in failing to make the rental payment.
We adopt with approval the writing of former Chief Judge Morris for the Court of Appeals:
It has been recently established that a tenant in a federally subsidized low-income housing project enjoys substantial procedural due process rights under the Fifth and Fourteenth Amendments. . . . Under these decisions, a tenant in a federally subsidized housing project has an “entitlement” to continued occupancy, and to that extent cannot be evicted unless and until certain procedural protections have been afforded him, including notice, confrontation of witnesses, counsel, and a decision by an impartial decision maker based on evidence adduced at a hearing. ... It has become apparent that by enacting the rules and regulations implementing the National Housing Act, 12 U.S.C. § 1701 et seq., Congress contemplated “more occupancy entitlement than limited leasehold terms” . . . and at least some degree of permanency. . . . Thus, in their attempt to cure the evils *281of discriminatory and arbitrary eviction procedures prevalent in federally-subsidized housing, the courts have established a standard of “good cause” as a condition upon which tenancies in public housing may be terminated.
Apartments, Inc. v. Williams, 43 N.C. App. 648, 650-51, 260 S.E. 2d 146, 148-49 (1979), disc. rev. denied, 299 N.C. 328 (1980) (citations omitted).
The standard of “good cause” finds support in the policy of the federal government as expressed in the regulations relating to public housing. In the Code of Federal Regulations we find:
(b) Payments due under the lease. (1) The lease shall state the amount fixed as rent, specifying the utilities and quantities thereof and the services and equipment furnished by the PHA without additional cost.
(1) (1) That the PHA shall not terminate or refuse to renew the lease other than for serious or repeated violation of material terms of the lease such as failure to make payments due under the lease or to fulfill the tenant obligations set forth in § 966.4(f) or for other good cause.
24 C.F.R. § 966.4(b)(1), (1)(1) (1984). The regulations do not provide for forfeiture of rights under the lease upon failure to pay rent or upon other violations of the terms of the lease by the tenant. Automatic termination of the lease upon breach of a condition of the lease by the tenant is not provided for in the regulations. Nor do the regulations provide for the reservation by the Authority of a right of reentry upon breach of a condition of the lease by the tenant. The lease in this case is in accord with the regulations.
Our holding also finds support in Tyson v. New York City Housing Authority, 369 F. Supp. 513, 518-19 (S.D.N.Y. 1974): *282Carrie Hines v. New York City Housing Authority, 67 A.D. 2d 1000, 413 N.Y.S. 2d 733 (1979), involved the termination of a lease upon a finding of “nondesirability.” The New York court held:
*281Implicit within the concept of due process is that liability may be imposed on an individual only as a result of that person’s own acts or omissions ....
There must be some causal nexus between the imposition of the sanction of eviction and the plaintiffs’ own conduct.
*282It would be shocking to one’s sense of fairness to terminate the tenancy of persons who have not committed nondesirable acts and have not controlled those who have committed such acts (Baldwin v. New York City Housing Auth., 65 A.D. 2d 546 [2d Dept., 1978]).
67 A.D. 2d at 1001, 413 N.Y.S. 2d at 735.
In applying these principles to the present case, we do not find good cause for the termination of the lease. The Authority proved the failure of Mrs. McLean to make the rental payments and the water and sewer payment, thus raising a presumption that good cause existed to terminate the lease. However, Mrs. McLean has by uncontroverted evidence rebutted the presumption by proving the lack of fault on her part in failing to make these payments. Initially, no rent was required of Mrs. McLean and her two children. The rent in question was based upon the income of David McLean when he moved into the apartment after marrying defendant. Mrs. McLean still had no income herself. When her husband refused to pay the rent in January, defendant had no income with which to do so. David McLean then lost his job, causing the rent to be decreased to $73 per month. Then defendant was in the anomalous position of being without income with an additional mouth to feed and having her rent increased from zero to $73 a month, all without any fault on her part.
The trial judge erroneously excluded evidence of the defendant that when she attempted to talk with McLean about their unpaid bills, he assaulted her. Defendant then filed criminal charges against him and secured a judgment requiring McLean to pay to her $40 a week for child support. McLean has failed to make any child support payments. The evidence was relevant to show that defendant received no income from her husband.
David McLean moved out of defendant’s apartment on 24 March 1982. Before defendant married David McLean she had received AFDC payments as her only income. These were terminated when she married McLean and were not reinstated until June. After McLean left, defendant borrowed money to pay her *283bills as best she could. She tried to get an extension of time for the payment of her water bill by showing to the water department staff a letter from the Department of Social Services about the resumption of her AFDC payments, but was unable to obtain an extension. The water was disconnected because of a $14 delinquency.
By this evidence the defendant has carried her burden to rebut the presumption established by the Authority, and it clearly shows that her failure to pay the rent and water bill was without fault on her part. Mrs. McLean has not committed any wrongful acts that resulted in the rent and water bill being unpaid. There is no causal nexus between the eviction of Mrs. McLean and her own conduct. The fault resulting in the failure to pay the rent and water fee rests upon David McLean, not the defendant. The necessary delay in reinstating the AFDC payments also affected defendant’s ability to pay the water bill. To eject Mrs. McLean and her two children from their humble abode upon this evidence would indeed shock one’s sense of fairness. Such result would contravene the express public policy of the state. N.C. Gen. Stat. § 157-2 (1982).
As stated in N.C.G.S. 157-2, the objectives sought by public housing authorities cannot be achieved by the ordinary operation of private enterprise. Therefore, it should be noted by the bench and bar that the principles set forth in this opinion apply only to leases between public housing authorities and their tenants.
The decision of the Court of Appeals is
Reversed.